IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CONDEMNATION BY SUNOCO            : No. 507 MAL 2017
PIPELINE L.P. OF PERMANENT AND           :
TEMPORARY RIGHTS OF WAY FOR              :
THE TRANSPORTATION OF ETHANE,            : Petition for Allowance of Appeal from
PROPANE, LIQUID PETROLEUM GAS,           : the Order of the Commonwealth Court
AND OTHER PETROLEUM PRODUCTS             :
IN EDGEMONT TOWNSHIP, DELAWARE           :
COUNTY, PENNSYLVANIA, OVER THE           :
LANDS OF CHARLES S. KATZ, JR. AND        :
KAREN M. KATZ                            :
                                         :
                                         :
PETITION OF: CHARLES S. KATZ, JR.        :
AND KAREN M. KATZ                        :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.